Citation Nr: 0509442	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  04-00 016A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1998 to 
January 1999.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA), denying the veteran's claim for service 
connection for a personality disorder.

In January 2004, the veteran requested a travel board hearing 
before a Veterans Law Judge.  In February 2004, he was 
notified of a hearing scheduled for March 2004.  The veteran 
failed to report and did not request another hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that while in service, the veteran was 
diagnosed with a personality disorder, not otherwise 
specified.  Within a year after discharge, he was diagnosed 
with Bipolar disorder, Type II.  As the veteran received 
psychiatric treatment in service, and was diagnosed within 
one year of service with an acquired psychiatric disorder, he 
should be afforded a VA examination to address the nature and 
etiology of the currently present psychiatric disorder.

In addition, during a December 1999 mental health 
examination, the veteran reported receiving psychiatric 
treatment from Dr. M.R. at 15 years of age.  Medical records 
from this physician should be obtained.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for a psychological 
disorder, including Dr. M.R. who treated 
the veteran in approximately 1993-1994.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of unsuccessful efforts in 
this regard, in order that he is provided 
the opportunity to obtain and submit 
those records for VA review.

2.  Then, the veteran should be afforded 
a VA psychiatric examination to determine 
whether he has any current acquired 
psychiatric disorders.  The claims 
folder, to include a copy of this REMAND, 
must be made available to and reviewed by 
the examiner.  A notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  Any indicated studies should 
be performed.  The examination should 
address the nature, extent, and likely 
etiology of any currently present 
acquired psychiatric disorder.  Based 
upon the review of the claims folder and 
the examination results, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran currently is suffering from an 
acquired psychiatric disability due to 
any event or injury during his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the examiner in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  When the above development has been 
completed, the RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If 
the benefits sought on appeal are not 
granted to the veteran's satisfaction, 
the RO should issue a Supplemental 
Statement of the Case and afford the 
veteran the requisite opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


